Case 1:20-cv-22677-CMA Document 1 Entered on FLSD Docket 06/29/2020 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 Case No. ___________


 NAKIA JENKINS, individually and
 on behalf of all others similarly situated,

        Plaintiff,

 v.

 SIMPLY HEALTHCARE PLANS, INC.,

        Defendant.


                                   NOTICE OF REMOVAL

 TO:    THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
        THE SOUTHERN DISTRICT OF FLORIDA, MIAMI DIVISION:

        Pursuant to 28 U.S.C. §1441, Defendant Simply Healthcare Plans, Inc. (“Simply

 Healthcare” or “Defendant”), by counsel, hereby removes this action from the Eleventh Judicial

 Circuit Court in and for Miami-Dade County, Florida to the United States District Court for the

 Southern District of Florida, Miami Division.

        Removal is proper because this Court has federal question jurisdiction under 28 U.S.C. §

 1332. In support thereof, Simply Healthcare states as follows:

                                    I.         BACKGROUND

        1.      On or about June 3, 2020, Plaintiff Nakia Jenkins (“Jenkins”) filed a civil

 complaint (the “Complaint”) against Simply Healthcare in the Circuit Court for Miami-Dade

 County, Florida, as Case No. 2020-011730-CA-01.
Case 1:20-cv-22677-CMA Document 1 Entered on FLSD Docket 06/29/2020 Page 2 of 5



            2.     A copy of the Complaint and state court documents are attached hereto as Exhibit

 A.

            3.     Plaintiff asserts various claims against Simply Healthcare purportedly arising

 under the Telephone Consumer Protection Act, 47 U.S.C. §§ 227, et seq., (“TCPA”) based on a

 single text message allegedly sent without recipients’ prior express consent. According to the

 allegations in the Complaint, Plaintiff asserts claims on behalf of herself individually and on

 behalf of all other similarly situated persons. Ex. A at ¶¶ 34-36.

            4.     Simply Healthcare was served with the Complaint on June 9, 2020.

            5.     This Notice of Removal is being filed within thirty days of service of the

 Complaint on Simply Healthcare making the action timely removed pursuant to 28 U.S.C.

 § 1446(b), (c)(1).

            6.     Simply Healthcare denies the allegations in the Complaint, denies that Plaintiff

 has stated any claim for which relief may be granted, and denies that Plaintiff has been damaged

 in any manner. Nevertheless, assuming for jurisdictional purposes only that Plaintiff’s claims

 are valid, this matter is removable to this Court based upon federal question jurisdiction.

      II.        REMOVAL IS PROPER UNDER FEDERAL QUESTION JURISDICTION.

            7.     Plaintiff’s claims arise out of a single text message she allegedly received from

 Simply Healthcare. See Ex. A at ¶ 18.

            8.     This Court has original jurisdiction over Plaintiff’s TCPA claim pursuant to 28

 U.S.C. § 1331, which states that federal question jurisdiction is appropriately exercised over “all

 civil actions arising under the Constitution, laws, or treaties of the United States.” Plaintiff

 alleges that Simply Healthcare violated the TCPA “by using an automatic telephone dialing




                                                   2
Case 1:20-cv-22677-CMA Document 1 Entered on FLSD Docket 06/29/2020 Page 3 of 5



 system to make non-emergency telephone calls to the cell phones of Plaintiff and the other

 members of the putative Class without their prior express consent.” Id. at ¶ 50.

        9.      Removal of this case is proper under 28 U.S.C. § 1441(a), which provides, in

 pertinent part, that “any civil action brought in a State court of which the district courts of the

 United States have original jurisdiction, may be removed by the defendant or the defendants, to

 the district court of the United States for the district and division embracing the place where such

 action is pending.”

        10.     Federal question jurisdiction exists over this action because the allegations

 asserted by Plaintiff in the Complaint involve questions that will require resolution of significant,

 disputed issues arising under federal law. This case qualifies for federal question jurisdiction

 and is removable because Plaintiff’s Complaint alleges claims under, and requires a ruling on,

 the TCPA. Id. at ¶¶ 46-51.

                                           III.   VENUE

         11.    Venue is appropriate in this Court because this district and division encompass the

 Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, the forum

 from which the case has been removed. See 28 U.S.C. § 1441.

                                          IV.     NOTICE

         12.    Pursuant to 28 U.S.C. § 1446(d), a copy of Simply Health’s Notice of Filing of

 Notice of Removal is being filed contemporaneously with the Clerk of the Eleventh Judicial

 Circuit Court in and for Miami-Dade County, and is attached hereto as Exhibit B.

         13.    This Notice of Removal is being served on all adverse parties as required by

 28 U.S.C. § 1446(d).




                                                  3
Case 1:20-cv-22677-CMA Document 1 Entered on FLSD Docket 06/29/2020 Page 4 of 5



         14.    As of the date of this removal, Simply Healthcare has not filed a responsive

 pleading to the Complaint. Simply Healthcare reserves all rights to assert any and all defenses to

 the Complaint and further reserve the right to amend or supplement this Notice of Removal.

         15.    If any questions arise as to the propriety of the removal of this action, Simply

 Healthcare requests the opportunity to present a brief and argument in support of its position that

 this case is removable.

        WHEREFORE, Defendant Simply Healthcare Plans, Inc. hereby removes this action to

 this Court and seeks all other relief as this Court deems equitable and just.



 Dated: June 29, 2020                      Respectfully submitted,

                                           SIMPLY HEALTHCARE PLANS, INC.

                                           By: /s/ Gillian D. Williston
                                                                 Of Counsel

                                           Gillian D. Williston (Florida Bar No.: 14270)
                                           TROUTMAN SANDERS LLP
                                           222 Central Park Avenue, Suite 2000
                                           Virginia Beach, Virginia 23462
                                           Telephone: (757) 687-7500
                                           Facsimile: (757) 687-7510
                                           E-mail: gillian.williston@troutman.com

                                           Counsel for Defendant Simply Healthcare Plans, Inc.




                                                  4
Case 1:20-cv-22677-CMA Document 1 Entered on FLSD Docket 06/29/2020 Page 5 of 5



                                    CERTIFICATE OF SERVICE

            I hereby certify that on this 29th day of June, 2020, I electronically filed the foregoing

 Notice of Removal with the Clerk of the Court using the CM/ECF system and a true and correct

 copy of the foregoing document was sent via U.S. Mail, to the following:


 Shamis & Gentile, P.A.                                 Eisenband Law, P.A.
 Andrew J. Shamis, Esquire                              Michael Eisenband, Esquire
 Garrett O. Berg, Esquire                               515 E. Las Olas Boulevard, Suite 120
 14 NE 1st Ave., Suite 705                              Ft. Lauderdale, FL 33301
 Miami, FL 33132                                        Telephone: (954) 533-4092
 Telephone: (305) 479-2299                              meisenband@eisenbandlaw.com
 ashamis@shamisgentile.com
 gberg@shamisgentile.com                                Hiraldo P.A.
                                                        Manuel S. Hiraldo, Esquire
 Edelsberg Law, P.A.                                    401 E. Las Olas Boulevard, Suite 1400
 Scott Edelberg, Esquire                                Ft. Lauderdale, Florida 33301
 Aaron M. Ahlzadeh, Esquire                             Telephone: (954) 400-4713
 20900 NE 30th Ave., Suite 417                          mhiraldo@hiraldolaw.com
 Aventura, FL 33180
 Telephone: (786) 289-9471                              IJH Law
 scott@edelsberglaw.com                                 Ignacio J. Hiraldo, Esquire
 aaron@edelsberglaw.com                                 14 NE First Ave., 10th Floor
                                                        Miami, FL 33132
                                                        Telephone: (786) 351-8709
                                                        ijhiraldo@ijhlaw.com




                                             By: /s/ Gillian D. Williston
                                                                   Of Counsel

                                             Gillian D. Williston (Florida Bar No.: 14270)
                                             TROUTMAN SANDERS LLP
                                             222 Central Park Avenue, Suite 2000
                                             Virginia Beach, Virginia 23462
                                             Telephone: (757) 687-7500
                                             Facsimile: (757) 687-7510
                                             E-mail: gillian.williston@troutman.com

                                             Counsel for Defendant Simply Healthcare Plans, Inc.



                                                    5
 42456249
